MEMORANDUM OF DECISION.
Joel K. Wetmore appeals from the judgment of the Superior Court, Aroostook County, entered on a jury verdict finding him guilty of gross sexual misconduct, 17-A M.R.S.A. § 253 (Supp.1986), claiming the court abused its discretion in certain evidentiary rulings and in denying his motion to dismiss this action based on a claimed violation by the State of M.R. Crim.P. 16(b). Our review of the record discloses that: (1) based on the offer of proof to the court as to the testimony of Wetmore’s expert witness, the court properly excluded that testimony (see M.R.Evid. 404(a)(1) and 405(a); State v. Arnold, 421 A.2d 932, 937-38 (Me.1980)); (2) the court did not abuse its discretion in evaluating the testimony of the alleged victim; (see M.R.Evid. 401 and 403; State v. Franklin, 478 A.2d 1107, 1110 (Me.1984)); and (3) the court properly concluded that the State had not violated M.R.Crim.P. 16(b).
The entry is:
Judgment affirmed.
All concurring.